AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”) is entered into effective as
of April 12, 2006 by and among ISSG, Inc. a Delaware corporation (the
“Company”), ISSG Sub, Inc., a Florida corporation (the “Merger Sub”), and
Advantage Investment Strategies, Inc. (f/k/a/ Private Asset Advisors), a Florida
corporation (the “Target”).

 

R E C I T A L S

A.           The Target currently has 100 shares (the “Target Shares”) of common
stock, $1.00 par value per share (the “Target Common Stock”) issued and
outstanding, which constitute all of the issued and outstanding capital stock of
the Target.

 

B.           The respective Boards of Directors of the Company, Merger Sub, and
the Target have approved the merger (the “Merger”) of the Target into Merger Sub
on the terms and subject to the conditions set forth in this Agreement, whereby
each issued Company Share not owned by the Company, Merger Sub, or the Company
shall be converted into the right to receive the Merger Consideration (as
defined in Section 2.1(c)).

 

C.           For Federal income tax purposes it is intended that the Merger
qualify as a “reorganization” within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”)

 

D.           The Company, Merger Sub, and the Target desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and also to prescribe various conditions to the Merger.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

A G R E E M E N T

It is agreed as follows:

 

1.

Merger.

1.1.        The Merger. On the terms and subject to the conditions set forth in
this Agreement, and in accordance with the Florida Business Corporation Act (the
“FBCA”), the Merger Sub shall be merged with and into the Target at the
Effective Time (as defined in Section 1.3). At the Effective Time and as a
result of the Merger, the separate corporate existence of the Merger Sub shall
cease and the Target shall continue as the surviving entity (the “Surviving
Entity”). The Merger, the payment of notes in connection with the Merger (the
“Note Issuance”), the issuance by the Company of shares of common stock, par
value $0.001 per share, of the Company (the “Company Common Stock”) in
connection with the Merger (the “Share  

 

1

 


--------------------------------------------------------------------------------



 

Issuance”) and the other transactions contemplated by this Agreement are
referred to in this Agreement as the “Transactions.”

1.2.         Closing. The closing (the “Closing”) of the Merger shall take place
at the offices of Spectrum Law Group, LLP, 1900 Main Street, Suite 125, Irvine,
CA 92614 at 10:00 a.m., Pacific Standard Time, on the third (3rd) Business Day
following the satisfaction (or, to the extent permitted by any and all
applicable statutes, rules, regulations, ordinances, orders, writs, injunctions,
judgments, decrees, awards, or restrictions of any governmental entity (a
“Law”), waiver by the party or parties entitled to the benefits thereof) of the
conditions set forth in Article 6 (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the fulfillment or
waiver of those conditions), or at such other place, time and date as shall be
agreed in writing by the Company and the Target. The date on which the Closing
occurs is referred to in this Agreement as the “Closing Date.” For purposes of
this Agreement, “Business Day” shall mean any Monday, Tuesday, Wednesday,
Thursday or Friday that is not a day on which banking institutions in the State
of California are authorized by law, regulation or executive order to close.

 

1.3.        Effective Time. Prior to the Closing, the Company shall prepare, and
on the Closing Date, the Surviving Entity shall file with the Department of
State of the State of Florida, articles of merger or other appropriate documents
(in any such case, the “Articles of Merger”), executed in accordance with the
relevant provisions of the FBCA, and shall make all other filings or recordings
required under the FBCA. The Merger shall become effective at such time as the
Articles of Merger are duly filed with such Department of State on the Closing
Date, or at such later time as the Company and the Target shall agree and
specify in the Articles of Merger (the time the Merger becomes effective being
the “Effective Time”).

 

1.4.        Effect of the Merger. At the Effective Time, the effect of the
Merger shall be as provided herein and in the applicable provisions of the FBCA.

 

 

1.5.

Articles of Incorporation and By-laws.

 

(a)         The articles of incorporation of Target, as in effect immediately
prior to the Effective Time, shall be the articles of incorporation of the
Surviving Entity until thereafter changed or amended as provided therein or by
the FBCA or applicable Law.

 

(b)         The by-laws of Target, as in effect immediately prior to the
Effective Time, shall be the by-laws of the Surviving Entity until thereafter
changed or amended as provided therein or by applicable Law.

 

1.6.        Directors. The directors of Target immediately prior to the
Effective Time shall be the directors of the Surviving Entity, until the earlier
of their resignation or removal or until their respective successors are duly
elected and qualified, as the case may be.

 

1.7.         Officers. The officers of the Target immediately prior to the
Effective Time shall be the officers of the Surviving Entity, until the earlier
of their resignation or removal or until their respective successors are duly
elected or appointed and qualified, as the case may be.

 

2

 


--------------------------------------------------------------------------------



2.            Effect on the Capital Stock of the Constituent Corporations;
Exchange of Certificates.

2.1.        Effect on Capital Stock. At the Effective Time, by virtue of the
Merger and without any action on the part of the holder of any shares of capital
stock of Target or any shares of capital stock of Merger Sub:

 

(a)         Capital Stock of Merger Sub. Each issued and outstanding share of
capital stock of Merger Sub shall be converted into and become one share of
common stock of the Surviving Entity.

(b)         Cancellation of Treasury Stock and Company-Owned Stock. Each Target
Share that is owned by the Target, Company, or Merger Sub (or any direct or
indirect wholly-owned subsidiary of Company or Merger Sub) shall no longer be
outstanding and shall automatically be canceled and retired and shall cease to
exist, and no cash, Company Common Stock or other consideration shall be
delivered or deliverable in exchange therefor.

 

 

(c)

Conversion of Target Shares.

 

(1)          Subject to Section 2.1(b), each issued and outstanding Target Share
outstanding prior to the Effective Time shall be converted into the right to
receive a pro rata portion of (A) Six Million (6,000,000) shares (the “Company
Shares”) of the Company Common Stock, and (B) promissory notes (the “Notes”) in
the aggregate principal amount of $300,000.00, in the form attached hereto as
Exhibit A (the “Merger Consideration”), subject to the terms and conditions of
this Agreement.

 

(2)          As of the Effective Time, all such Target Shares shall no longer be
outstanding and shall automatically be canceled and retired and shall cease to
exist, and each holder of a certificate representing any such Target Shares
shall cease to have any rights with respect thereto, except the right to receive
Merger Consideration upon surrender of such certificate in accordance with
Section 2.3, without interest.

 

 

2.2.

Company Shares – Securities Laws.

 

(a)         Restricted Securities. The Company Shares shall be represented by
stock certificates, representing an applicable number of shares of the Company
Common Stock, issued in the name of each of the Target Stockholders of the
Target as of the Closing and as set forth on Schedule 3.2 (the “Target
Stockholders”). The Company Shares (i) shall not be registered under the
Securities Act of 1933, as amended (the “Securities Act”) or any state
securities laws, (ii) will be offered and sold in reliance upon exemptions
provided in the Securities Act and state securities laws for transactions not
involving any public offering, and (iii) therefore, shall constitute “restricted
securities” within the meaning of the Securities Act and cannot be resold or
transferred unless they are subsequently registered under the Securities Act and
such applicable state securities laws or unless an exemption from such
registration is available.

 

(b)         Investment Representation Letters. On the Closing Date, each of the
Target Stockholders shall execute and deliver an Investment Representation
Letter, in the form attached hereto as Exhibit B (the “Investor Representation
Letter”), which contains certain representations designed to confirm the
availability to the Company of the exemption from registration under Section
4(2) of the Securities Act in connection with the issuance of the Company Shares
pursuant to this Agreement.

 

3

 


--------------------------------------------------------------------------------



 

2.3.

Exchange of Certificates.

 

(a)          Exchange Procedures. As soon as reasonably practicable after the
Effective Time, each holder of record of a certificate or certificates (the
“Certificates”) that, immediately prior to the Effective Time, represented
outstanding Target Shares whose shares were converted into the right to receive
Merger Consideration pursuant to Section 2.1(c) shall surrender such holder’s
Certificate for cancellation to the Company (or to such other agent or agents as
may be appointed by Company) together with a letter of transmittal (which shall
specify that delivery shall be effected, and risk of loss and title to the
Certificates shall pass, only upon delivery of the Certificates to the Company
and shall be in such form and have such other provisions as Company may
reasonably specify), duly executed, and such other documents as may reasonably
be required by the Company, the holder of such Certificate shall be entitled to
receive in exchange therefor the holder’s pro rata portion of the Merger
Consideration, including the Company Shares and the Notes, into which the
aggregate number of Target Shares previously represented by such Certificate
shall have been converted pursuant to Section 2.1(c), and the Certificate so
surrendered shall forthwith be canceled. Thereafter, such holder shall be
treated as a holder of Company Common Stock for purposes of voting or quorum for
any meeting of the stockholders of Company. In the event of a transfer of
ownership of Target Shares that is not registered in the transfer records of the
Target, payment may be made to a person other than the person in whose name the
Certificate so surrendered is registered, if such Certificate shall be properly
endorsed or otherwise be in proper form for transfer and the person requesting
such payment shall pay any transfer or other taxes required by reason of the
payment to a person other than the registered holder of such Certificate or
establish to the satisfaction of Company that such tax has been paid or is not
applicable. Until surrendered as contemplated by this Section 2.3, each
Certificate shall be deemed at any time after the Effective Time to represent
only the right to receive upon such surrender the Merger Consideration into
which the Target Shares theretofore represented by such Certificate have been
converted pursuant to Section 2.1(c). No interest shall be paid or accrue on any
cash payable upon surrender of any Certificate.

 

(b)          No Further Ownership Rights in Company Shares. The Merger
Consideration paid and/or issued in accordance with the terms of this Article 2
upon conversion of any Target Shares shall be deemed to have been paid and/or
issued in full satisfaction of all rights pertaining to such Target Shares,
subject, however, to the Surviving Entity’s obligation to pay any dividends or
make any other distributions with a record date prior to the Effective Time that
may have been declared or made by the Target on such Target Shares in accordance
with the terms of this Agreement or prior to the date of this Agreement and
which remain unpaid at the Effective Time, and after the Effective Time there
shall be no further registration of transfers on the stock transfer books of the
Surviving Entity of Target Shares that were outstanding immediately prior to the
Effective Time. If, after the Effective Time, any Certificates formerly
representing Target Shares are presented to the Surviving Entity for any reason,
they shall be canceled and exchanged as provided in this Article 2.

 

4

 


--------------------------------------------------------------------------------



(c)          Income Tax Treatment. It is intended by the parties hereto that the
Merger qualify as a “reorganization” within the meaning of Section 368(a) of the
Code. The parties hereto hereby adopt this Agreement as a “plan of
reorganization” within the meanings of Sections 1.368-2(g) and 1.368-3(a) of the
U.S. Treasury Regulations promulgated under the Code.

 

 

2.4.

Target Equity Awards.

 

(a)  Cancellation of Target Options. Promptly upon execution of this Agreement,
the Target shall notify in writing all holders of all outstanding options to
purchase shares of common stock of the Target (“Options”) of the pending Merger
and shall give each such holder an opportunity to exercise such Options in
accordance with their terms prior to the Effective Time. All Options that are
not exercised prior to the Effective Time shall be cancelled and cease to exist,
and no consideration will be delivered in exchange therefor.

(b)          Cancellation of Target Warrants. Promptly upon execution of this
Agreement, the Target shall notify in writing all holders of all outstanding
warrants to purchase shares of common stock of the Target (“Warrants”) of the
pending Merger and shall give each such holder an opportunity to exercise such
Warrants in accordance with their terms prior to the Effective Time. All
Warrants that are not exercised prior to the Effective Time shall be cancelled
and cease to exist, and no consideration will be delivered in exchange therefor.

 

3.            Representations, Warranties and Covenants of the Target. The
Target represents, warrants and covenants to the Company and Merger Sub as
follows (exceptions to the following representations and warranties shall be set
forth on Schedules 3.1 through 3.22, which collectively are referred to as the
“Disclosure Schedule”):

3.1.        Authority Relative to this Agreement. The Target has all requisite
corporate power and authority to enter into and to carry out all of the terms of
this Agreement and all other Documents. All corporate action on the part of the
Target necessary for the authorization, execution, delivery and performance of
the Documents by the Target has been taken and no further authorization on the
part of the Target is required to consummate the transactions provided for in
the Documents. When executed and delivered by the Target, the Documents shall
constitute the valid and legally binding obligation of the Target, enforceable
in accordance with their respective terms, except as limited by applicable
bankruptcy, insolvency reorganization and moratorium laws and other laws
affecting enforcement of creditor’s rights generally and by general principles
of equity.

3.2.         Capitalization of the Target. The authorized capital stock of the
Target consists of 7,500 shares of common stock, $1.00 par value (the “Target
Common Stock”), of which 100 shares are issued and outstanding. All issued and
outstanding shares of Target Common Stock are duly authorized, validly issued,
fully paid and nonassessable, and are held of record by the persons set forth on
Schedule 3.2. Except as set forth on Schedule 3.2, there are no outstanding
options, warrants, rights, subscriptions, calls, contracts or other agreements
to issue, purchase or acquire, or securities convertible into, shares of capital
stock or other securities of any kind representing an ownership interest in the
Target, and no stockholder of Target is a party to any proxy, voting trust or
other agreements with respect to the voting of the Target Common Stock.

 

5

 


--------------------------------------------------------------------------------



3.3.         Subsidiaries. Set forth on Schedule 3.3 is a complete listing of
any stock or equity interests, direct or indirect, of the Target in any other
firm, corporation, partnership, limited liability company, trust, joint venture,
joint stock company, incorporated or unincorporated association, governmental
entity, or business organization of any kind (each of which is referred to
herein individually as a “Subsidiary” and collectively as the “Subsidiaries”).
The Target is the sole record owner of all of the issued and outstanding capital
stock of any such Subsidiaries, free and clear of all liens, encumbrances,
equities, assessments and claims. All of the issued and outstanding shares of
capital stock of each such Subsidiary are duly authorized, validly issued, fully
paid and nonassessable. There are no outstanding options, warrants, rights,
subscriptions, calls, contracts or other agreements to purchase or acquire, or
securities convertible into, shares of capital stock or other securities of any
kind representing an ownership interest in any such Subsidiaries, and Target is
not a party to any proxy, voting trust or other agreements with respect to the
voting of the capital stock of any such Subsidiaries.

3.4.         Organization and Standing. The Target and each of the Subsidiaries
is a corporation duly organized, validly existing and in good standing under the
laws of its state or jurisdiction of incorporation and is duly qualified or
registered to do business as a foreign corporation and is in good standing in
each jurisdiction in which the character of the business conducted by it or the
location of the properties owned or leased by it makes such qualification
necessary and where the failure to be so qualified would have a material adverse
effect on the Target and the Subsidiaries, taken as a whole. The Target and each
of the Subsidiaries has the full corporate power and authority to own or lease
and operate its properties and to carry on its business as now being conducted.

3.5.         No Default or Legal Restrictions. Neither the Target nor any of the
Subsidiaries is in violation of its articles of incorporation, bylaws or other
governing documents. Neither the Target nor any of the Subsidiaries is in
default under, or in breach of any term or provision of, any contract,
agreement, lease, license, commitment, mortgage, indenture, bond, note,
instrument or other obligation set forth on Schedule 3.22 (each a “Contract”)
where such default or breach would have a material adverse effect on the Target
and the Subsidiaries, taken as a whole. The execution and delivery of this
Agreement by the Target and the consummation of the transactions contemplated
hereby do not and will not violate the articles of incorporation, bylaws or
other governing documents of the Target or any of the Subsidiaries, and, except
as set forth on Schedule 3.5 or except where any such conflict, breach, default
or violation would not have a material adverse effect on the Target and the
Subsidiaries, taken as a whole, the execution and delivery of this Agreement by
the Target and the consummation of the transactions contemplated hereby do not
and will not (a) conflict with or result in any breach of (or create in any
party the right to accelerate, terminate, modify or cancel) any terms,
conditions or provisions of, or constitute a default under, or require the
consent of any party to, or result in the imposition of any lien or encumbrance
upon any asset or property of the Target or any of the Subsidiaries pursuant to
the terms and conditions of, any Contract to which the Target or any of the
Subsidiaries is now a party or by which any of them or any of their respective
properties, assets

 

6

 


--------------------------------------------------------------------------------



or rights may be bound or affected, (b) violate any provision of any law, rule
or regulation of any administrative agency or governmental body, or any order,
writ, injunction or decree of any court, administrative agency, governmental
body or arbitrator, or (c) require any filing with, or license, permit, consent
or other governmental approval of, any federal, state or local governmental body
or governmental agency (including, without limitation, the Securities and
Exchange Commission, other than the filing of a From D and similar state
securities laws filings.)

3.6.         Compliance with Law. Neither the Target nor any of the Subsidiaries
is in violation of any federal, state, local or foreign law, ordinance,
regulation, judgment, decree, injunction or order of any court or other
governmental entity. The Target and the Subsidiaries have procured and are
currently in possession of all licenses, permits and other governmental
authorizations required by federal, state or local laws for the operation of the
business of the Target and the Subsidiaries in each jurisdiction in which the
Target or any of the Subsidiaries is currently conducting business, where the
failure to possess such licenses, permits and authorizations would have a
material adverse effect on the Target and the Subsidiaries, taken as a whole,
and there is no basis for revoking any such license, permit or other
authorization. Except as otherwise disclosed on Schedule 3.6, such licenses are
in full force and effect and there is no basis for any fines, penalties, or
revocation of such licenses.

 

3.7.

Financial Statements.

(a)          The Target is currently having an accounting firm authorized to
practice before the Securities and Exchange Commission conduct an audit of the
balance sheet of the Target, including its Subsidiaries, as of March 31, 2006
and the related statements of operations, shareholders’ equity and cash flows
for the two years then ended (the “Target Audited Financial Statements”), and
such audit shall be completed in sufficient time to have the Target Audited
Financial Statements to be filed as an exhibit to the amendment of the Current
Report on Form 8-K required by the rules and regulations of the Securities and
Exchange Commission. The Target Audited Financial Statements will be true and
accurate, in accordance with the books and records of Target. Except as
disclosed therein, the Target Audited Financial Statements (i) will be in
accordance with the books and records of the Target and will be prepared in
conformity with generally accepted accounting principles as in effect in the
United States. (“GAAP”) consistently applied for all periods, and (ii) will
fairly present the financial position of the Target as of the respective dates
thereof, and the results of operations, and changes in shareholders’ equity and
changes in cash flow for the periods then ended, all in accordance with GAAP
consistently applied for all periods.

(b)          Except as set forth on the Target Audited Financial Statements, the
Target has no debt, liability or obligations of any nature, whether accrued,
absolute, contingent, or otherwise, whether due or to become due and whether or
not the amount hereof is readily ascertainable, that will not be reflected as a
liability in the Target Audited Financial Statements or except for liabilities
incurred by the Target in the ordinary course of business, consistent with past
practices which are not otherwise prohibited by, or in violation of, or which
will not result in a breach of, the representations, warranties, and covenants
of the Target contained in this Agreement. There will be no material loss
contingencies (as such term is used in Statement of Financial Accounting
Standards No. 5 (“FAS No. 5”) issued by the Financial Accounting Standards Board
(the “FASB”) which will not be adequately provided for in the Target Audited
Financial Statements as required by FAS No. 5.

 

7

 


--------------------------------------------------------------------------------



3.8.        Absence of Undisclosed Liabilities. The Target does not have any
material liabilities, obligations or claims of any kind whatsoever which are
required to be set forth in financial statements prepared in accordance with
GAAP, whether secured or unsecured, accrued or unaccrued, fixed or contingent,
matured or unmatured, direct or indirect, contingent or otherwise and whether
due or to become due (referred to herein individually as a “Liability” and
collectively as “Liabilities”), other than (a) Liabilities that are reserved for
or disclosed in the Target Audited Financial Statements, (b) Liabilities that
are set forth on Schedule 3.8, (c) Liabilities incurred by the Target in the
ordinary course of business after the date of the Target Audited Financial
Statements (none of which results from, arises out of, relates to, is in the
nature of, or was caused by any breach of contract, breach of warranty, tort,
infringement or violation of law), or (d) Liabilities for Contracts (other than
any express executory obligations that might arise due to any default or other
failure of performance by the Target prior to the Closing Date).

3.9.        Absence of Material Adverse Changes. Since the date of the Target
Audited Financial Statements, there has not been any (a) material adverse change
in the business, operations, properties, condition (financial or otherwise) of
the Target and the Subsidiaries, (b) damage, destruction or loss, whether
covered by insurance or not, materially and adversely affecting the business,
properties or condition (financial or otherwise) of the Target and the
Subsidiaries, taken as a whole, or (c) change by the Target or any of the
Subsidiaries in accounting methods or principles used for financial reporting
purposes, except as required by a change in generally accepted accounting
principles and concurred with by the Target’s independent certified public
accountants.

 

3.10.

Real Property.

(a)          Schedule 3.10 contains a list of all real property owned by or
leased to the Target or any of the Subsidiaries. The Target has not received any
notification that there is any violation of any law, ordinance or regulation
with respect to such real property that would result in a material fine or
penalty or the abatement of which would require a material capital expenditure.

 

(b)         The Target or the applicable Subsidiary has good and marketable
title to all real property indicated on Schedule 3.10 as owned by the Company or
any of the Subsidiaries, subject to (i) easements, servitudes and rights-of-way
of record or in actual or apparent use, (ii) any state of facts that a visual
inspection might reveal, (iii) rights of the public in any portion of the
premises that may fall in any public street, way or alley, (iv) zoning laws,
building laws and building restrictions of record, (v) liens for current taxes
not yet due and payable or being contested in good faith by appropriate
proceedings, (vi) liens imposed by law incurred in the ordinary course of
business for obligations not yet due to carriers, warehousemen, laborers,
materialmen and the like, (vii) liens or imperfections of title that do not
materially detract or interfere with the present use or value of such real
property, and (viii) mortgages, liens, encumbrances, claims or restrictions, if
any, that do not materially detract from or interfere with the present use or
value of such real property.

 

8

 


--------------------------------------------------------------------------------



(c)         There are no pending or threatened condemnation proceedings relating
to any real property owned by or leased to the Target or any of the
Subsidiaries, or other matters affecting materially or adversely the current
use, occupancy, or value of any such real property.

 

(d)         There are no leases, subleases, licenses, material concessions, or
other material agreements, written or oral granting to any party or parties the
right of use or occupancy of any portion of any real property owned by the
Target or any of the Subsidiaries.

 

(e)         There are no outstanding options or rights of first refusal to
purchase any of the real property owned by the Target or any of the
Subsidiaries, or any portion thereof or interest therein.

 

(f)          The leases relating to the real property leased by the Target or
any of the Subsidiaries are valid and in full force and there does not exist any
default thereunder that materially detracts from or interferes with the present
use or value of such real property.

 

 

3.11.

Tangible Personal Property.

(a)         The Target and each of the Subsidiaries has good and marketable
title to all tangible personal property it purports to own as of the date of the
Target Audited Financial Statements (except for personal property sold or
otherwise disposed of since the date of the Target Audited Financial Statements
in the ordinary course of business), free and clear of all mortgages, liens,
encumbrances, claims or restrictions other than (i) liens for current taxes not
due and payable or being contested in good faith by appropriate proceedings,
(ii) liens imposed by law and incurred in the ordinary course of business for
obligations not yet due to carriers, warehousemen, laborers, materialmen and the
like, and (iii) mortgages, liens, encumbrances, claims or restrictions, if any,
that do not materially detract from or interfere with the present use or value
of such personal property.

 

(b)         All leases relating to personal property are valid and in full force
and there does not exist any default thereunder where such default would
materially detract from or interfere with the present use or value of such
personal property.

 

3.12.      Intellectual Property Rights. Schedule 3.12 contains a list of all
patents, trademarks, trade names, corporate names, service marks, computer
software, customer lists, processes, know-how and trade secrets (collectively,
the “Intellectual Property”) used in or necessary for the conduct of the
business of the Target or any of the Subsidiaries as currently conducted. The
Target and each of the Subsidiaries owns, or is licensed to use, all of the
Intellectual Property. No claim has been asserted or threatened by any person
with respect to the use of such Intellectual Property or challenging or
questioning the validity or effectiveness of any such license or agreement with
respect thereto, and the use of such Intellectual Property by the Target and the
Subsidiaries do not infringe on the rights of any other person.

 

9

 


--------------------------------------------------------------------------------



 

3.13.

Taxes.

(a)         The Target and the Subsidiaries have filed all material returns,
declarations, reports, claims for refund, or information returns or statements
relating to any Federal, State, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, custom duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty or addition thereto whether disputed
or not (individually, a “Tax” and, collectively, “Taxes”), and further including
any schedule or attachment thereto, and any amendment thereof, that the Target
and the Subsidiaries were required to file under any Federal, State, local, or
foreign laws (individually, a “Tax Return” and, collectively, “Tax Returns”).
All such Tax Returns were correct and complete in all material respects. All
Taxes owed by the Target and the Subsidiaries have been paid when due or
adequate provision has been made therefore in the applicable financial
statements. There are no security interests or liens on any of the assets or the
stock or other securities of the Target or the Subsidiaries that arose in
connection with any failure (or alleged failure) to pay any Tax.

 

(b)         The Target and the Subsidiaries have withheld and paid all Taxes
required by law to have been withheld and paid in connection with amounts paid
or owing to any employee, commissioned agent, creditor, stockholder, or other
third party.

 

(c)         There is no dispute or claim concerning any Tax liability of, or
attributable to, the Target or the Subsidiaries (including, without limitation,
any dispute or claim with respect to any jurisdiction in which the Target or
Subsidiaries do not currently file Tax Returns) either (i) claimed or raised by
any authority in writing, or (ii) as to which the Target, the Subsidiaries or
any Selling Stockholder has knowledge.

 

(d)         Neither the Target nor any of the Subsidiaries have waived or
extended any statute of limitations in respect of any assessment or collection
of Taxes or any alleged, proposed or actual deficiency in Taxes or agreed to any
extension of time with respect to the filing of any Tax Return.

 

(e)          Neither the Target nor any of the Subsidiaries have filed a consent
under Section 341(f) of the Code.

 

(f)          Neither the Target nor any of the Subsidiaries have made any
payments, or is obligated to make payments, and is not a party to any agreement
that under certain circumstances could obligate it to make any payments that
will not be deductible under Section 280G of the Code.

 

(g)         Neither the Target nor any of the Subsidiaries have any liability
for the Taxes of any person or entity other than the Target and the Subsidiaries
(i) under Section 1.1502-6 of the Treasury Regulations (or any similar provision
of State, local or foreign law), (ii) as a transferee or successor, (iii) by
contract, or (iv) otherwise.

 

 

10

 


--------------------------------------------------------------------------------



3.14.      Litigation. Other than as set forth on Schedule 3.14, there is no
legal, administrative, arbitration or other proceeding, suit, claim or action of
any nature or investigation, review or audit of any kind pending or threatened
against or involving the Target or any of the Subsidiaries or their assets or
properties.

 

3.15.

Employee Benefit Plans.

(a)         The Target and the Subsidiaries have complied in all material
respects with all applicable laws relating to the employment of labor,
including, without limitation, the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and those relating to wage, hours, collective
bargaining, unemployment insurance, workers’ compensation, equal employment
opportunity and the payment of withholding taxes, including income and social
security taxes, and has withheld (and paid over to the appropriate authorities)
all amounts required by law or agreement to be held from the wages or salaries
of its employees.

 

(b)         With respect to each employee welfare benefit plan of the Target or
any of the Subsidiaries, as defined in Section 3(1) of ERISA (a “Welfare Plan”),
and any deferred benefit plan of the Target or any of the Subsidiaries, as
defined in Section 3(2) of ERISA (a “Pension Plan”), there are no actions, suits
or investigations or claim pending or to the best of Seller’s knowledge,
threatened with respect to the assets thereof, other than routine claims for
benefits.

 

(c)          Neither the Target nor any of the Subsidiaries has made
contributions to or currently has any obligation to contribute to (or any other
liability, including any potential liability) with respect to any Welfare or
Pension Plan under which any employee was or may be entitled to any benefit that
is a “Multiemployer Plan” as defined in Section 4001 of ERISA or any
“Multiemployer Plan” within the meaning of Section 3(37) of ERISA. In addition,
there are no outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to the Target or any of the
Subsidiaries.

 

 

3.16.

Environmental and Safety Laws.

(a)         The Target and the Subsidiaries have complied with all Environmental
Requirements (as defined below) and all health and safety laws, and no action,
suit, proceeding, hearing, investigation, charge, complaint, claim, demand or
notice has been filed or commenced against the Target and the Subsidiaries
alleging any failure to so comply, except in each case where the failure to
comply would not have a material adverse effect on the Target and the
Subsidiaries, taken as a whole. The Target and the Subsidiaries have obtained
and been in compliance with all of the terms and conditions of all permits,
licenses and other authorizations that are required under, and has complied with
all other limitations, restrictions, conditions, standards, prohibitions,
requirements, obligations, schedules and timetables that are contained in, all
Environmental Requirements and health and safety laws, except in each case where
the failure to comply would not have a material adverse effect on the Target and
the Subsidiaries, taken as a whole.

 

(b)         The Target and the Subsidiaries have no liability for, and have not
handled or disposed of, any Hazardous Substance (as defined below), arranged for
the disposal of any Hazardous Substance, exposed any employee or other
individual to any Hazardous Substance, or owned or operated any property or
facility in any manner that could form the basis for any present or future
action, suit, proceeding, hearing, investigation, charge, complaint, claim or
demand against the Target and the Subsidiaries giving rise to any liability for
damage to any site, location or body of water (surface or subsurface), for any
illness of or personal injury to any employee or other individual, or for any
reason under any Environmental Requirement or health and safety law, except
where any such liability would not have a material adverse effect on the Company
and the Subsidiaries, taken as a whole.

 

 

11

 


--------------------------------------------------------------------------------



(c)          None of the following exists at any real property or facility owned
or operated by the Target or the Subsidiaries: (i) underground storage tanks,
(ii) asbestos-containing materials in any form or condition, (iii) materials or
equipment containing polychlorinated biphenyls, or (iv) landfills, surface
impoundments or disposal areas.

 

(d)         “Environmental Requirements” means all applicable statutes,
regulations, rules, ordinances, codes, licenses, permits, orders, approvals,
plans, authorizations, concessions, franchises and similar items, or all
governmental agencies, departments, commissions, boards, bureaus or
instrumentalities of the United States, states or political subdivisions thereof
and all applicable judicial, administrative and regulatory decrees, judgments,
and orders that are adopted and in effect as of the Closing and that relate to
the protection of human health or the environment, including, without
limitation, all requirements pertaining to reporting, licensing, permitting,
investigation and remediation of emissions, discharges, releases or threatened
releases of Hazardous Substances, chemical substances, pollutants, contaminants
or hazardous or toxic substances, materials or wastes whether solid, liquid or
gaseous in nature, into the air, surface water, groundwater or land, or relating
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of chemical substances, materials or wastes, whether
solid, liquid or gaseous in nature.

 

(e)         The term “Hazardous Substances” shall include without limitation:
(i) those substances included within the definition of “Hazardous Substances,”
“Hazardous Materials,” “Toxic Substances” or “Solid Waste” in CERCLA (42 U.S.C.
sections 9601 et seq.), RCRA (42 U.S.C. sections 6901 et seq.), the Hazardous
Materials Transportation Action (49 U.S.C. Sections 1801 et seq.) and the TSCA
(15 U.S.C. sections 2601 et seq.) and the regulations promulgated thereunder;
(ii) those substances listed in the United States Department of Transportation
Table of Hazardous Materials (49 CFR 172.101 and amendments thereto); and (iii)
such other substances, materials and wastes that, prior to or as of the Closing,
are classified as hazardous or toxic under federal, state or local laws or
regulations and that are regulated as such under such laws.

 

3.17.      Accounts Receivable. All accounts receivable that are reflected on
the Target Audited Financial Statements or that have arisen since the date of
the Target Audited Financial Statements (except such accounts receivable as have
been collected since the Target Audited Financial Statements) in excess of
reserves for doubtful accounts are valid and enforceable claims and arise out of
bona fide transactions in the ordinary course of business in conformity with the
applicable purchase orders, agreements and specifications. Such accounts
receivable are subject to no valid defenses or offsets, except such discounts as
are customarily offered to customers in the ordinary course of business and
routine customer complaints or warranty demands that are not material in nature.

 

12

 


--------------------------------------------------------------------------------



3.18.      Inventory. All inventory of the Target and the Subsidiaries, whether
reflected on the Target Audited Financial Statements or otherwise, consists of a
quality and quantity usable and salable in the ordinary course of business. The
value of all items of obsolete inventory and of inventory of below standard
quality has been written down to realizable market value, and the value at which
such inventory is carried reflects the Target’s normal inventory valuation
policy of stating its inventory at the lower of cost or market value, in each
case in accordance with generally accepted accounting principles.

3.19.      Brokers or Finders. The Target has not engaged any broker, agent,
finder or investment advisor in connection with the transactions contemplated by
this Agreement, and no broker, agent or finder is entitled to any brokerage or
finder’s fee or other commission in respect of this Agreement or the
transactions contemplated hereby.

 

3.20.

Employees.

(a)          No executive, key employee or group of employees has any plans to
terminate employment with the Target or any of the Subsidiaries.

 

(b)         Neither the Target nor any of the Subsidiaries is a party to or
bound by any collective bargaining agreement. Neither the Target nor any of the
Subsidiaries have experienced any strikes, grievances, claims of unfair labor
practices or other collective bargaining disputes since the organization of the
Target.

 

(c)         Except as set forth on Schedule 3.20, neither the Target nor any of
the Subsidiaries is a party to, and/or is bound by, any employment contract with
any of its employees.

 

3.21.      Insurance. The Target and the Subsidiaries are insured under, or are
the owners and beneficiaries under, as appropriate, the policies listed in
Schedule 3.21, copies of which policies of insurance have been provided to the
Company.

 

3.22.

Contracts and Commitments; No Default.

 

 

(a)

Except as set forth in Schedule 3.22, the Target:

 

(i)         has no written or oral contract, commitment, agreement or
arrangement with any person which (A) requires payments individually in excess
of Twenty Five Thousand Dollars ($25,000) annually or in excess of One Hundred
Thousand Dollars ($100,000) over its term (including without limitation periods
covered by any option to extend or renew by either party) and (B) is not
terminable on thirty (30) days’ or less notice without cost or other Liability;

(ii)        does not pay any person or entity cash remuneration at the annual
rate (including without limitation guaranteed bonuses) of more than Fifty
Thousand ($50,000) for services rendered;

 

13

 


--------------------------------------------------------------------------------



(iii)       is not restricted by agreement from carrying on its businesses or
any part thereof anywhere in the world or from competing in any line of business
with any person or entity;

 

(iv)       is not subject to any obligation or requirement to provide funds to
or make any investment (in the form of a loan, capital contribution or
otherwise) in any person or entity;

 

(v)        is not party to any agreement, contract, commitment or loan to which
any of its directors, officers or shareholders or any Affiliate (or former
Affiliate) thereof is a party (for purposes of this Agreement, “Affiliate” shall
have the meaning ascribed to such term in Rule 405 promulgated under the
Securities Act);

 

(vi)       is not subject to any outstanding sales or purchase contracts,
commitments or proposals which is anticipated to result in any loss upon
completion or performance thereof;

 

(vii)      is not party to any purchase or sale contract or agreement that calls
for aggregate purchases or sales in excess over the course of such contract or
agreement of One Hundred Thousand Dollars ($100,000) or which continues for a
period of more than twelve months (including without limitation periods covered
by any option to renew or extend by either party) which is not terminable on
sixty (60) days’ or less notice without cost or other Liability at or any time
after the Closing; and

 

(viii)    has no distributorship, dealer, manufacturer’s representative,
franchise or similar sales contract relating to the payment of a commission.

 

(b)         True and complete copies (or summaries, in the case of oral items)
of all items disclosed pursuant to this Section 3.22 have been made available to
the Company for review. Except as set forth in Schedule 3.22, all such items are
valid and enforceable by and against the Target in accordance with their
respective terms, the Target is not in breach, violation or default, however
defined, in the performance of any of its obligations thereunder, and no facts
and circumstances exist which, whether with the giving of due notice, lapse of
time, or both, would constitute such a breach, violation or default thereunder
or thereof; and to the best knowledge of the Target, no other parties thereto
are in breach, violation or default, however defined, thereunder or thereof, and
no facts or circumstances exist which, whether with the giving of due notice,
lapse of time, or both, would constitute such a breach, violation or default
thereunder or thereof.

 

3.23.      Full Disclosure. No representations or warranties made by the in this
Agreement, in any of the exhibits or schedules attached to this Agreement, or in
the schedules attached hereto, or in any other statements furnished or to be
furnished by the Target to the Company pursuant to this Agreement contains any
untrue statement of a material fact or omits to state a material fact necessary
to make any statement contained herein or therein not misleading. Copies of all
documents heretofore or hereafter delivered or made available to the Company by
the Target pursuant hereto were or will be complete and accurate records of such
documents.

 

14

 


--------------------------------------------------------------------------------



4.            Representations, Warranties and Covenants of the Company. The
Company represents, warrants, and covenants to the Target as follows.

4.1.         Organization and Good Standing. The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware and has full corporate power and authority to enter into and perform
its obligations under this Agreement. Merger Sub is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Florida and has full corporate power and authority to enter into and perform its
obligations under this Agreement.

4.2.         Capitalization. The authorized capital stock of the Company
consists of 50,000,000 shares of Company Common Stock, of which 10,739,573
shares are issued and outstanding. All issued and outstanding shares of Company
Common Stock immediately prior to the Closing are duly authorized, validly
issued, fully paid and nonassessable. Except as set forth on Schedule 4.2, there
are no outstanding options, warrants, rights, subscriptions, calls, contracts or
other agreements to issue, purchase or acquire, or securities convertible into,
shares of capital stock or other securities of any kind representing an
ownership interest in the Company. The Company is the record holder of all
issued and outstanding shares of capital stock of Merger Sub.

4.3.        Authority Relative to this Agreement. The Company and the Merger Sub
have all requisite corporate power and authority, to enter into and to carry out
all of the terms of the Documents. All corporate action on the part of the
Company and the Merger Sub necessary for the authorization, execution, delivery
and performance of the Documents by the Company and the Merger Sub has been
taken and no further authorization on the part of the Company or the Merger Sub
is required to consummate the transactions provided for in the Documents. When
executed and delivered by the Company and the Merger Sub, the Documents shall
constitute the valid and legally binding obligation of the Company and the
Merger Sub, enforceable in accordance with their respective terms, except as
limited by applicable bankruptcy, insolvency reorganization and moratorium laws
and other laws affecting enforcement of creditor’s rights generally and by
general principles of equity.

4.4.         No Default or Legal Restrictions. Neither the Company nor the
Merger Sub is in violation of its articles of incorporation, bylaws or other
governing documents. Neither the Company nor the Merger Sub is in default under,
or in breach of any term or provision of, any contract, agreement, lease,
license, commitment, mortgage, indenture, bond, note, instrument or other
obligation where such default or breach would have a material adverse effect on
the Company, taken as a whole. The execution and delivery of this Agreement by
the Company and the Merger Sub and the consummation of the transactions
contemplated hereby do not and will not violate the articles of incorporation,
bylaws or other governing documents of the Company or the Merger Sub, and,
except where any such conflict, breach, default or violation would not have a
material adverse effect on the Company, taken as a whole, the execution and
delivery of this Agreement by the Company and the Merger Sub and the
consummation of the transactions contemplated hereby do not and will not (a)
conflict with or result in any breach of (or create in any party the right to
accelerate, terminate, modify or cancel) any terms, conditions or provisions of,
or constitute a default under, or require the consent of any party to, or result
in the imposition of any lien or encumbrance upon any asset or property of the
Company pursuant to the terms and

 

15

 


--------------------------------------------------------------------------------



conditions of, any contract to which the Company is now a party or by which any
of them or any of their respective properties, assets or rights may be bound or
affected, (b) violate any provision of any law, rule or regulation of any
administrative agency or governmental body, or any order, writ, injunction or
decree of any court, administrative agency, governmental body or arbitrator, or
(c) require any filing with, or license, permit, consent or other governmental
approval of, any federal, state or local governmental body or governmental
agency (including, without limitation, the Securities and Exchange Commission,
other than the filing of a Form D and similar state securities laws filings).

4.5.         Compliance with Law. The Company is not in violation of any
federal, state, local or foreign law, ordinance, regulation, judgment, decree,
injunction or order of any court or other governmental entity. The Company has
procured and are currently in possession of all licenses, permits and other
governmental authorizations required by federal, state or local laws for the
operation of the business of the Company in each jurisdiction in which the
Company is currently conducting business, where the failure to possess such
licenses, permits and authorizations would have a material adverse effect on the
Company, taken as a whole, and there is no basis for revoking any such license,
permit or other authorization. Such licenses are in full force and effect and
there is no basis for any fines, penalties, or revocation of such licenses.

4.6.         SEC Reports. The Company has delivered or made available to the
Target and complete copies (excluding copies of exhibits) of each report,
registration statement, and definitive proxy statement filed by the Company with
the United States Securities and Exchange Commission (“SEC”) since January 1,
2004 (collectively, with all information incorporated by reference therein or
deemed to be incorporated by reference therein, the “SEC Reports”). The
information in the SEC Reports was true and correct in all material respects at
the time the SEC Reports were filed and did not contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading at the time the SEC Reports were filed.

4.7.        Absence of Material Adverse Changes. Since the date of the latest
SEC Report, there has not been any (a) material adverse change in the business,
operations, properties, condition (financial or otherwise) of the Company, (b)
damage, destruction or loss, whether covered by insurance or not, materially and
adversely affecting the business, properties or condition (financial or
otherwise) of the Company, taken as a whole, or (c) change by the Company in
accounting methods or principles used for financial reporting purposes, except
as required by a change in generally accepted accounting principles and
concurred with by the Company’s independent certified public accountants.

 

4.8.

Taxes.

(a)         The Company has filed, or will file, all Tax Returns relating to any
Tax. All such Tax Returns were, or will be, correct and complete in all material
respects. All Taxes owed by the Company have been paid when due or adequate
provision has been made therefore in the applicable financial statements. There
are no security interests or liens on any of the assets or the stock or other
securities of the Company that arose in connection with any failure (or alleged
failure) to pay any Tax.

 

 

16

 


--------------------------------------------------------------------------------



(b)         The Company has withheld and paid all Taxes required by law to have
been withheld and paid in connection with amounts paid or owing to any employee,
commissioned agent, creditor, stockholder, or other third party.

 

(c)         There is no dispute or claim concerning any Tax liability of, or
attributable to, the Company (including, without limitation, any dispute or
claim with respect to any jurisdiction in which the Company does not currently
file Tax Returns) either (i) claimed or raised by any authority in writing, or
(ii) as to which the Company has knowledge.

 

(d)         The Company has not waived or extended any statute of limitations in
respect of any assessment or collection of Taxes or any alleged, proposed or
actual deficiency in Taxes or agreed to any extension of time with respect to
the filing of any Tax Return.

 

 

(e)

The Company has not filed a consent under the Code.

 

(f)          The Company has not made any payments, nor is it obligated to make
payments, and is not a party to any agreement that under certain circumstances
could obligate it to make any payments that will not be deductible under Section
280G of the Code.

 

(g)         The Company does not have any liability for the Taxes of any person
or entity other than the Company (i) under Section 1.1502-6 of the Treasury
Regulations (or any similar provision of State, local or foreign law), (ii) as a
transferee or successor, (iii) by contract, or (iv) otherwise.

 

4.9.        Litigation. Except as set forth in the SEC Reports, there is no
legal, administrative, arbitration or other proceeding, suit, claim or action of
any nature or investigation, review or audit of any kind pending or threatened
against or involving the Company or its assets or properties.

 

4.10.

Contracts and Commitments; No Default.

(a)         Except as set forth in Schedule 4.10 or in the SEC Reports, the
Company:

 

(i)         has no written or oral contract, commitment, agreement or
arrangement with any person which (A) requires payments individually in excess
of Twenty Five Thousand Dollars ($25,000) annually or in excess of One Hundred
Thousand Dollars ($100,000) over its term (including without limitation periods
covered by any option to extend or renew by either party) and (B) is not
terminable on thirty (30) days’ or less notice without cost or other liability;

(ii)        does not pay any person or entity cash remuneration at the annual
rate (including without limitation guaranteed bonuses) of more than Fifty
Thousand ($50,000) for services rendered;

 

 

17

 


--------------------------------------------------------------------------------



(iii)       is not restricted by agreement from carrying on its businesses or
any part thereof anywhere in the world or from competing in any line of business
with any person or entity;

 

(iv)       is not subject to any obligation or requirement to provide funds to
or make any investment (in the form of a loan, capital contribution or
otherwise) in any person or entity;

 

(v)        is not party to any agreement, contract, commitment or loan to which
any of its directors, officers or shareholders or any Affiliate (or former
Affiliate) thereof is a party;

 

(vi)       is not subject to any outstanding sales or purchase contracts,
commitments or proposals which is anticipated to result in any loss upon
completion or performance thereof;

 

(vii)      is not party to any purchase or sale contract or agreement that calls
for aggregate purchases or sales in excess over the course of such contract or
agreement of One Hundred Thousand Dollars ($100,000) or which continues for a
period of more than twelve months (including without limitation periods covered
by any option to renew or extend by either party) which is not terminable on
sixty (60) days’ or less notice without cost or other Liability at or any time
after the Closing; and

 

(viii)    has no distributorship, dealer, manufacturer’s representative,
franchise or similar sales contract relating to the payment of a commission.

 

(b)         True and complete copies (or summaries, in the case of oral items)
of all items disclosed pursuant to this Section 4.10 have been made available to
the Target and the Selling Stockholders for review. Except as set forth in
Schedule 4.10, all such items are valid and enforceable by and against the
Company in accordance with their respective terms, the Company is not in breach,
violation or default, however defined, in the performance of any of its
obligations thereunder, and no facts and circumstances exist which, whether with
the giving of due notice, lapse of time, or both, would constitute such a
breach, violation or default thereunder or thereof; and to the best knowledge of
the Company, no other parties thereto are in breach, violation or default,
however defined, thereunder or thereof, and no facts or circumstances exist
which, whether with the giving of due notice, lapse of time, or both, would
constitute such a breach, violation or default thereunder or thereof.

 

4.11       No Directed Selling Efforts or General Solicitation. Neither the
Company nor any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, governmental entity of any kind (a “Person”) acting on its behalf
has conducted any general solicitation or general advertising (as those terms
are used in Regulation D) in connection with the offer or sale of any of the
Merger Consideration.

 

 

18

 

 


--------------------------------------------------------------------------------



 

4.12

No Integrated Offering. Neither the Company nor any of its Affiliates, nor

 

any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Securities under the
Securities Act.

 

4.13       Questionable Payments. Neither the Company nor any of its
subsidiaries nor, to the Company’s knowledge, any of their respective current or
former stockholders, directors, officers, employees, agents or other Persons
acting on behalf of the Company or any subsidiary, has on behalf of the Company
or any subsidiary or in connection with their respective businesses: (a) used
any corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any subsidiary; or (e) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment of
any nature.

 

4.14       Transactions with Affiliates. Except as disclosed in the SEC Reports
or as disclosed on Schedule 4.14, none of the officers or directors of the
Company and, to the Company’s knowledge, none of the employees of the Company is
presently a party to any transaction with the Company or any subsidiary (other
than as holders of stock options and/or warrants, and for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the Company’s knowledge, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

 

4.15       Internal Controls. Except as set forth in the SEC Reports, the
Company is in material compliance with the provisions of the Sarbanes-Oxley Act
of 2002 currently applicable to the Company. The Company and the subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Rules 13a-14 and 15d-14 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including the subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed period report under the Exchange Act, as the case
may be, is being prepared. The Company’s certifying officers have evaluated the
effectiveness of the

 

19

 


--------------------------------------------------------------------------------



Company’s controls and procedures as of the end of the period covered by the
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as such term is
defined in Item 308 of Regulation S-B) or, to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls. The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP and the applicable
requirements of the Exchange Act.

 

4.16       Brokers or Finders. The Company has not dealt with any broker or
finder in connection with the transactions contemplated hereby. The Company has
not incurred, nor shall it incur, directly or indirectly, any liability for any
brokerage or finders’ fees, agent commissions or any similar charges in
connection with this Agreement or any transaction contemplated hereby.

4.17       Full Disclosure. No representations or warranties made by the Company
in this Agreement, in any of the exhibits or schedules attached to this
Agreement, or in the schedules attached hereto, or in any other statements
furnished or to be furnished by the Company to the Target pursuant to this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary to make any statement contained herein or therein not
misleading. Copies of all documents heretofore or hereafter delivered or made
available to the Target pursuant hereto were or will be complete and accurate
records of such documents.

 

5.

Covenants.

5.1          Covenants of the Target. The Target hereby covenants and agrees
that, during the period commencing on the date hereof and terminating
immediately following the Effective Time (or earlier, upon the failure of either
the Target or the Company receiving the necessary approvals for the Transactions
and/or the termination of this Agreement as hereinafter provided), except as
contemplated by this Agreement or as set forth in Schedule 5.1, it shall do all
of the following:

 

(a)         take and perform any and all actions necessary to render accurate,
and/or maintain the accuracy of, all of the representations and warranties of
the Target herein contained and/or satisfy each covenant or condition required
to be performed or satisfied by the Target at or prior to the Effective Time
and/or to cause or permit the implementation of the Merger;

 

(b)        not take or perform any action which would or might cause any
representation or warranty made by the Target herein to be rendered inaccurate,
in whole or in part, and/or which would prevent, inhibit or preclude the
satisfaction, in whole or in part, of any covenant required to be performed or
satisfied by the Target at or prior to the Effective Time and/or the
implementation of the Merger;

 

 

20

 


--------------------------------------------------------------------------------



(c)          Carry on and maintain its business in substantially the same form,
style, and manner as heretofore operated by it; perform, in all material
respects, all of its respective obligations under all material agreements,
leases and documents relating to or affecting its respective assets, properties
and businesses; and use its best efforts to preserve intact its business
organization and the good will and relationships with its suppliers, customers
and others having business relations with it;

 

(d)          Use commercially reasonable efforts to obtain, pursuant to the
FBCA, the required stockholder consent to approve the merger of Merger Sub into
the Target and give notice to the non-consenting stockholders in accordance with
the FBCA;

 

(e)          Use commercially reasonable efforts to obtain the Investor
Representation Letters signed by each stockholder of the Target; and

 

(f)           Immediately advise the Company of any event, condition or
occurrence which constitutes, or may, with the passage of time and/or giving of
notice, constitute, a breach of any representation or warranty of the Target
herein contained and/or which prevents, inhibits or limits or may prevent,
inhibit or limit the Target from satisfying, in full and on a timely basis, any
covenant, term or condition herein contained and/or implementing this Agreement.

 

5.2          Company Covenants. The Company hereby covenants and agrees that,
during the period commencing on the date hereof and terminating immediately
following the Effective Time (or earlier, upon the failure of either the Target
or the Company receiving the necessary approvals for the Transactions and/or the
termination of this Agreement as hereinafter provided), except as contemplated
by this Agreement or as set forth in Schedule 5.2, it shall do all of the
following:

(a)          take and perform any and all actions necessary to render accurate,
and/or maintain the accuracy of, all of the representations and warranties of
the Company herein contained and/or satisfy each covenant or condition required
to be performed or satisfied by the Company at or prior to the Effective Time
and/or to cause or permit the implementation of the Merger;

 

(b)          not take or perform any action which would or might cause any
representation or warranty made by the Company herein to be rendered inaccurate,
in whole or in part, and/or which would prevent, inhibit or preclude the
satisfaction, in whole or in part, of any covenant required to be performed or
satisfied by the Company at or prior to the Effective Time and/or the
implementation of the Merger;

 

(c)          carry on and maintain its business in substantially the same form,
style and manner as heretofore operated by it; perform, in all material
respects, all of its respective obligations under all material agreements,
leases and documents relating to or affecting its respective assets, properties
and businesses; and use its best efforts to preserve intact its business
organization and the good will and relationships with its suppliers, customers
and others having business relations with it;

 

21

 


--------------------------------------------------------------------------------



(d)          not make any announcement to the public in general and/or within
its industry and/or otherwise with respect to this Agreement, the Merger and the
current or future business or operations of any party hereto without the prior
written consent of the Target or, in the case of an announcement required by
applicable securities laws, prior consultation with the Target;

 

(e)          immediately advise the Target of any event, condition or occurrence
which constitutes, or may, with the passage of time and/or giving of notice,
constitute, a breach of any representation or warranty of the Company herein
contained and/or which prevents, inhibits or limits or may prevent, inhibit or
limit the Company from satisfying, in full and on a timely basis, any covenant,
term or condition herein contained and/or implementing this Agreement; and

 

(f)           not take or perform any of the following actions unless
specifically authorized by this Agreement:

(i)           make any loan to any Person or issue any guaranty for, or with
respect to, its or another’s obligations;

 

 

(ii)

waive or release any material right or claim;

 

(iii)        incur any material obligation or liability, absolute or contingent;

 

(iv)         pay any material obligation or liability, absolute or contingent,
except for current liabilities reflected in, or shown on, the most recent
balance sheet of the Company and/or incurred subsequent to the date thereof in
the ordinary course of business and/or in connection with the transactions
contemplated by this Agreement;

 

(v)          make any material adverse change in the business, assets,
properties, liabilities, operations, results of operations, condition (financial
or otherwise) or affairs of the Company;

 

(vi)         suffer any damage, destruction or loss, whether or not covered by
insurance, having or which could reasonably be expected to have a material
adverse effect on the Company;

 

(vii)       (A) incur any liability created, assumed, guaranteed or incurred, or
(B) enter into any transaction, contract or commitment, in the case of either
clause (A) or (B), other than in the ordinary course of business;

 

(viii)      make any payment, discharge or satisfaction of any material
encumbrance by the Company or any cancellation by the Company of any material
debts or claims or any amendment, termination or waiver of any rights of
material value to the Company;

 

 

22

 


--------------------------------------------------------------------------------



(ix)         directly or indirectly redeem, purchase or otherwise acquire of any
shares of the capital stock of the Company;

 

(x)          effect any stock split, reverse stock split, combination,
reclassification or recapitalization of Company Common Stock, or any issuance of
any other security in respect of, or in exchange for, any shares of Company
Common Stock;

 

(xi)         issue any shares of the Company’s capital stock or any debt
security or any subscription or similar right to acquire any shares of the
Company’s capital stock;

 

(xii)       enter into any license, sale, transfer, pledge, mortgage or other
disposition of any material tangible or intangible asset of the Company;

 

(xiii)      terminate, or indicate in writing an an intention to terminate or
not renew, any material contract, license, commitment or other agreement between
the Company and any other Person;

 

(xiv)      effect any material write-down or write-up of the value of any asset
of the Company, or any material write-off of any accounts receivable or notes
receivable of the Company or any portion thereof;

 

(xv)       increase or modify any compensation payable, or to become payable to,
any director, officer, employee, consultant or agent of the Company, or enter
into any employment contract with any officer or employee;

 

(xvi)      increase, modify, or accelerate any benefits payable or to become
payable under any bonus, pension, severance, insurance or other benefit plan,
payment or arrangement (including, but not limited to, the granting of stock
options, restricted stock awards or stock appreciation rights) made to, for or
with any director, officer, employee, consultant or agent of the Company;

 

(xvii)     make any loan, advance or capital contribution to, or investment in,
any Person or engage in any transaction with any employee, officer, director or
security holder of the Company, other than advances to employees in the ordinary
course of business for travel and similar business expenses;

 

(xviii)   make any change in the accounting methods or practices followed by the
Company or any change in depreciation or amortization policies or rates
theretofore adopted;

 

(xix)      terminate the employment of any officer or key employee of the
Company or express any intention by any officer or key employee of the Company
to resign from such office or employment with the Company;

 

(xx)        amend or change the Company’s Articles of Incorporation or By-Laws;

 

23

 


--------------------------------------------------------------------------------



(xxi)      enter into any agreement, understanding, authorization or proposal,
whether in writing or otherwise, for the Company to take any of the actions
described in this Section 5(f).

Notwithstanding anything to the contrary contained in this Agreement, it is
hereby expressly agreed that the Company may authorize and issue shares of
Company Common Stock pursuant to the Financing (as defined in Section 6.1(e)).

5.3.         Filings; Consents; Removal of Objections. Subject to the terms and
conditions herein provided, the parties hereto will use their best efforts to
take or cause to be taken all actions and do or cause to be done all things
necessary, proper or advisable under applicable laws to consummate and make
effective, as soon as reasonably practicable, the transactions contemplated
hereby, including without limitation obtaining all consents of any person or
entity, whether private or governmental, required in connection with the
consummation of the transactions contemplated herein. In furtherance, and not in
limitation of the foregoing, it is the intent of the parties to consummate the
transactions contemplated herein at the earliest practicable time, and they
respectively agree to exert their best efforts to that end, including without
limitation: (i) the removal or satisfaction, if possible, of any objections to
the validity or legality of the transactions contemplated herein; and (ii) the
satisfaction of the conditions to consummation of the transactions contemplated
hereby.

 

5.4.

Further Assurances; Cooperation; Notification.

(a)          Each party hereto will, at and after the Closing, execute and
deliver such instruments and take such other actions as the other party or
parties, as the case may be, may reasonably require in order to carry out the
intent of this Agreement. Without limiting the generality of the foregoing, at
any time after the Closing, at the request of the Company and without further
consideration, the Target will execute and deliver such instruments of sale,
transfer, conveyance, assignment and confirmation and take such action as the
Company may reasonably deem necessary or desirable in order to more effectively
transfer, convey and assign to the Company, and to confirm the Company’s title
to, the Target Shares.

(b)          At all times from the date hereof until the Closing, each party
will promptly notify the other in writing of the occurrence of any event which
it reasonably believes will or may result in a failure by such party to satisfy
the conditions and covenants specified in Articles 5 and 6 hereof.

5.5.         Public Announcements. On or after the Closing Date, the Company and
the Target may issue a press release (the “Press Release”) in a form and
substance acceptable to both parties disclosing the execution of this Agreement.
Other than the Press Release, none of the parties hereto will make any public
announcement with respect to the transactions contemplated herein without the
prior consent of the other parties, which consent will not be unreasonably
withheld or delayed; provided, however, that any of the parties hereto may at
any time make any announcements which are required by applicable law so long as
the party so required to make an announcement promptly upon learning of such
requirement notifies the other parties of such requirement and discusses with
the other parties in good faith the exact proposed wording of any such
announcement.

 

24

 


--------------------------------------------------------------------------------



5.6.        Tax Matters; Cooperation and Records Retention. The Target and the
Company will (i) each provide the other with such assistance as may reasonably
be requested by any of them in connection with the preparation of any Tax
Return, audit or other examination by any taxing authority or judicial or
administrative proceedings relating to liability for Taxes, (ii) each retain and
provide the other with any records or other information which may be relevant to
such Tax Return, audit or examination, proceeding or determination, and (iii)
each provide the other with any final determination of such audit or
examination, proceeding or determination that affects any amount required to be
shown on any Tax Return of the other for any period. Without limiting the
generality of the foregoing, the Target and the Company will retain, until the
applicable statutes of limitations (including all extensions) have expired,
copies of all Tax Returns, supporting work schedules and other records or
information which may be relevant to such Tax Returns for all Tax periods or
portions thereof ending on or before the Closing and will not destroy or
otherwise dispose of any such records without first providing the other party
with a reasonable opportunity to review and copy the same.

 

6.

Conditions to Closing

6.1        Conditions to Obligation of the Target. The obligation of the Target
to consummate the transactions contemplated hereby shall be subject to the
satisfaction on or prior to the Closing of the following conditions (any of
which may be waived in writing by the Target):

 

(a)         the Company and the Merger Sub shall have performed and complied
with all obligations and agreements required to be performed and complied with
by it hereunder on or prior to the Closing (including, without limitation, those
specified in Section 7.1);

 

(b)         the representations and warranties of the Company contained in this
Agreement shall be true and correct as of the Closing Date as if made as of such
date (other than those representations and warranties that address matters only
as of a particular date or only with respect to a specific period of time, which
need only be true and correct as of such date or with respect to such period);

 

(c)         there shall be no order, decree or ruling by any court,
administrative agency or commission or other governmental authority or
instrumentality, domestic or foreign (a “Governmental Authority”) nor any
action, suit, claim or proceeding by or before any Governmental Authority shall
be pending, which seeks to restrain, prevent or materially delay or restructure
the transactions contemplated by this Agreement or any of the other agreements,
certificates, instruments and documents contemplated hereby (collectively, the
“Ancillary Documents”), or which otherwise questions the validity or legality of
any such transactions;

 

(d)         there shall be no statute, rules, regulation or order enacted,
entered or enforced or deemed applicable to the transactions contemplated hereby
which would prohibit or, render illegal the transactions contemplated by this
Agreement or the Ancillary Documents;

 

 

25

 


--------------------------------------------------------------------------------



(e)         the Company shall have completed the sale of the Company’s capital
stock in a private placement which is exempt from registration under the
Securities Act in which the gross proceeds to the Company equal or exceed two
million five hundred thousand dollars ($2,500,000.00) (the “Financing”); and

 

(f)           each of the documents to be delivered by the Company pursuant to
Section 7.1 shall have been so delivered by the Company at the Closing.

 

6.2        Conditions to Obligation of the Company. The obligation of the
Company to consummate the transactions contemplated hereby shall be subject to
the satisfaction on or prior to the Closing of the following conditions (any of
which may be waived in writing by the Company):

 

(a)         the Target shall have performed or complied with all obligations and
agreements required to be performed or complied with by any of them hereunder on
or prior to the Closing (including, without limitation, those specified in
Section 7.2);

 

(b)         the representations and warranties of the Target contained in this
Agreement shall be true and correct as of the Closing Date as if made as of such
date (other than those representations and warranties that address matters only
as of a particular date or only with respect to a specific period of time, which
need only be true and correct as of such date or with respect to such period);

 

(c)         there shall be no order, decree or ruling by any Governmental
Authority nor any action, suit, claim or proceeding by or before any
Governmental Authority shall be pending, which seeks to restrain, prevent or
materially delay or restructure the transactions contemplated hereby or any
Ancillary Document, or which otherwise questions the validity or legality of any
such transactions;

 

(d)         there shall be no statute, rules, regulation or order enacted,
entered or enforced or deemed applicable to the transactions contemplated hereby
which would prohibit or render illegal the transactions contemplated by this
Agreement or the Ancillary Documents;

 

(e)         the Target shall have obtained on terms and conditions satisfactory
to the Company all consents and approvals of third parties (including
Governmental Authorities) that are required (i) for the consummation of the
transactions contemplated hereby or any Ancillary Document, or (ii) in order to
prevent a breach of, a default under or a termination, material change in the
terms or conditions or material modification of, any Contract as a result of the
consummation of the transactions contemplated hereby;

 

 

(f)

the Company shall have completed the Financing; and

 

 

26

 


--------------------------------------------------------------------------------



(g)         each of the documents to be delivered by the Target pursuant to
Section 7.2 shall have been so delivered by the Target at the Closing.

 

7.

Deliveries at Closing.

7.1          Company’s Deliveries at Closing. At the Closing, the Company shall
deliver or cause to be delivered to the Target all of the following:

(a)          certificates representing the Company Shares, registered in the
names of the stockholders of the Target (as of the Closing);

 

(b)

the Notes, duly executed by the Company;

(c)          certified resolutions of the Board of Directors of the Company
authorizing the consummation of the transactions contemplated by this Agreement;

(d)          certified resolutions of the Board of Directors and Stockholders of
the Merger Sub authorizing the consummation of the transactions contemplated by
this Agreement;

(e)          written resignations of the officers of the Company effective as of
the Closing Date in form satisfactory to Target;

(f)           written resignations of the directors of the Company to be
effective as of the Closing Date in form satisfactory to Target;

(g)          certified resolutions of the Board of Directors of the Company
appointing the officers and directors of Target (or their designees) as the
officers and directors of the Company;

(h)          an irrevocable proxy executed by Timothy McDermott in the form
attached hereto as Exhibit C with respect to all shares of Company Common Stock
held by him;

(i)           a certificate of the Company, in form and substance reasonably
satisfactory to the Target, dated the Closing Date and signed by the President
and the Chief Financial Officer of the Target evidencing compliance with the
conditions set forth in Sections 6.1(a) and 6.1(b); and

(j)           such other documents and instruments as shall be reasonably
necessary to effect the transactions contemplated hereby.

7.2          Target’s Deliveries at Closing. At the Closing, the Target shall
deliver or cause to be delivered to the Company all of the following:

(a)          the Certificates that immediately prior to the Effective Time
represented outstanding Target Shares whose shares were converted into the right
to receive Merger Consideration pursuant to Section 2.1(c), together with a duly
executed letter of transmittal;

 

27

 


--------------------------------------------------------------------------------



 

(b)

the corporate minute book, seal, and stock ledger of the Target;

(c)          evidence that the Target has obtained on terms and conditions
reasonably satisfactory to the Company all consents and approvals of third
parties (including Governmental Authorities) that are required (i) for the
consummation of the transactions contemplated hereby or (ii) in order to prevent
a material breach of, a default under or a termination, material change in the
terms or conditions or material modification of, any Contract as a result of the
consummation of the transaction contemplated hereby;

(d)          evidence reasonably satisfactory to the Company that the
transaction contemplated by that certain stock purchase agreement by and between
Joseph Mangiapane and Mark Nichols dated October 3, 2005, as may be amended from
time to time, has been or will be completed on or before the Closing Date;

(e)          original counterparts to the Investor Representation Letters duly
executed by each Target Stockholder;

(f)           certified resolutions of the Board of Directors and Stockholders
of Target authorizing the consummation of the transactions contemplated by this
Agreement;

(g)          certificates of the Target, in form and substance reasonably
satisfactory to the Company, dated the Closing Date, certifying compliance with
the conditions set forth in Sections 5.2(a) and 5.2(b); and

(h)          such other documents and instruments as shall be reasonably
necessary to effect the transactions contemplated hereby.  

 

8.

Survival and Indemnification.

8.1.         Survival. The representations and warranties of each party hereto
shall survive the execution of and delivery of this Agreement and the
consummation of the transactions contemplated hereby and the same shall be
effective for a period of two (2) years from the Closing Date and no longer. The
covenants and agreements contained in this Agreement shall survive the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby and the same shall be effective in accordance with their
respective terms.

8.2.        Mutual Indemnification. Subject to the limitations set forth in this
Article 8, each party each agrees to indemnify and save harmless each other
party from and against any and all losses, liabilities, expenses (including,
without limitation, reasonable fees and disbursements of counsel), claims,
liens, damages or other obligations whatsoever (collectively, “Claims”) that may
actually and reasonably be payable by virtue of or which may actually and
reasonably result from the inaccuracy of any of their respective representations
or the breach of any of their respective warranties, covenants or agreements
made in this Agreement or in any certificate, schedule or other instrument
delivered pursuant to this Agreement; provided, however, that no claim for
indemnity may be made hereunder if the facts giving rise to such Claim were in
writing and known to the party seeking indemnification hereunder, such facts
constituted a breach of the conditions to closing of the party seeking
indemnification and the

 

28

 


--------------------------------------------------------------------------------



party seeking indemnification elected in any event to consummate the
transactions contemplated by this Agreement. In addition, to the extent that
applicable insurance coverage is available and paid to the party seeking
indemnification hereunder with respect to the Claim for which indemnification is
being sought, such amounts of insurance actually paid shall be deducted from the
amount of the Claim for which indemnification may be sought hereunder and the
indemnified party may recover only the amount of the loss actually suffered by
the party to be indemnified. To the extent that such insurance payment is
received subsequent to payment by the indemnifying party hereunder, the
indemnified party shall reimburse the indemnifying party, up to the amount
previously paid by the indemnifying party, for the amount of such insurance
payment.

8.3.         Procedures for Indemnification. Each party agrees to give each
other party prompt written notice of any event or assertion of which it has
knowledge concerning any such Claim and as to which it may request
indemnification hereunder, and each party will cooperate with the other in
determining the validity of any such Claim. The indemnifying party hereunder
shall have the right to participate in, or control the defense of (with counsel
reasonably satisfactory to the indemnified party), any such Claim for which
indemnification has been requested hereunder. Each party agrees not to settle or
compromise any such Claim without the prior written consent of each other party.
The giving of notice to the indemnifying party as provided herein and the
opportunity to participate or control the defense of the Claim for which
indemnification is sought shall be a prerequisite to any obligation of the
indemnifying party to indemnify the indemnified party hereunder. Following
indemnification as provided hereunder, the indemnifying party shall be
subrogated to all rights of the indemnified party against all other parties with
respect to the Claim for which indemnification has been made.

8.4.        Limitations on Indemnification. Notwithstanding the provisions of
Section 8.2 hereof, no claim for indemnification by any party hereunder may be
made unless the amount of the Claim for which indemnification is sought exceeds
$25,000. The maximum aggregate liability of the Target to the Company for all
claims arising under the Documents shall equal the product of (i) the number of
Company Shares and (b) the average of the per share closing price of the Common
Stock for the five-day period preceding the day on which the liability becomes
payable. In no event will the aggregate amount payable by the Company pursuant
to this Article 7 exceed $1,000,000.

 

9.

Miscellaneous.

9.1.         Cumulative Remedies. Any person having any rights under any
provision of this Agreement will be entitled to enforce such rights
specifically, to recover damages by reason of any breach of any provision of
this Agreement, and to exercise all other rights granted by law, which rights
may be exercised cumulatively and not alternatively.

9.2.         Successors and Assigns. Except as otherwise expressly provided
herein, this Agreement and any of the rights, interests or obligations hereunder
may not be assigned by any of the parties hereto. All covenants and agreements
contained in this Agreement by or on behalf of any of the parties hereto will
bind and inure to the benefit of the respective permitted successors and assigns
of the parties hereto whether so expressed or not.

 

29

 


--------------------------------------------------------------------------------



9.3.         Severability. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be prohibited by or
invalid under applicable law, such provision will be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
this Agreement or the other documents.

9.4.         Counterparts. This Agreement may be executed in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts when taken together will constitute one and the
same agreement.

9.5.        Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties with respect to the subject matter thereof, and
supersedes all prior and contemporaneous agreements and understandings.

9.6.        Expenses and Attorney Fees. The Company and the Target shall each
pay all of their respective legal and due diligence expenses in connection with
the transactions contemplated by this Agreement, including, without limiting the
generality of the foregoing, legal and accounting fees.

9.7.         Waiver of Conditions. At any time or times during the term hereof,
the Company may waive fulfillment of any one or more of the conditions to its
obligations in whole or in part, and the Target may waive fulfillment of any one
or more of the foregoing conditions to their obligation, in whole or in part, by
delivering to the other party a written waiver or waivers of fulfillment thereof
to the extent specified in such written waiver or waivers. Any such waiver shall
be validly and sufficiently authorized for the purposes of this Agreement if, as
to any party, it is authorized in writing by an authorized representative of
such party. The failure of any party hereto to enforce at any time any provision
of this Agreement shall not be construed to be a waiver of such provision, nor
in any way to affect the validity of this Agreement or any part hereof or the
right of any party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement shall be held to constitute a waiver of
any other or subsequent breach.

9.8.        Law Governing. This Agreement shall be construed and interpreted in
accordance with and governed and enforced in all respects by the laws of the
State of California.

9.9          Disputed Matters. Except as otherwise provided in this Agreement,
each party hereby agrees that any suit, action or proceeding arising out of or
relating to this Agreement shall be brought in either the United States District
Court for the Central District of California located in the County of Orange,
California, or a Superior Court of the State of California in the County of
Orange, California, and the parties hereby irrevocably and unconditionally
submit to the jurisdiction of such courts. The parties hereby agree to waive
trial by jury in any such suit, action or proceeding. The parties irrevocably
waive and agree not to raise any objection any of them might now or hereafter
have to the bringing of any such suit, action or proceeding in any such court
including, without limitation, any objection that the place where such court is
located is an inconvenient forum. Each party agrees that any judgment or order
against that party in any such suit, action or proceeding brought in such a
court shall be conclusive and binding upon that party and consents to any such
judgment or order being

 

30

 


--------------------------------------------------------------------------------



recognized and enforced in the courts of its jurisdiction of incorporation or
organization or any other courts, by registration or entry of such judgment or
order, by a suit, action or proceeding upon such judgment or order, or any other
means available for enforcement of judgments or orders.

9.10.      Attorneys’ Fees. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and disbursements in addition to
any other relief to which such party may be entitled.

9.11.      Delivery by Fax. Delivery of an executed counterpart of the Agreement
or any exhibit attached hereto by facsimile transmission shall be equally as
effective as delivery of an executed hard copy of the same. Any party delivering
an executed counterpart of this Agreement or any exhibit attached hereto by
facsimile transmission shall also deliver an executed hard copy of the same, but
the failure by such party to deliver such executed hard copy shall not affect
the validity, enforceability or binding nature effect of this Agreement or such
exhibit.

9.12.      Gender Neutral Pronouns. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine or neuter, singular or
plural, as the identity of the referenced person, persons, entity or entities
may require.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

31

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties to this Agreement has executed or caused
this Agreement to be executed as of the date first above written.

“COMPANY”

ISSG, INC.,

a Delaware corporation

 

By:/s/                                                                     

Terence Davis, President

“MERGER SUB”

ISSG SUB, INC.,

a Florida corporation

 

By:/s/                                                                     

Terence Davis, President

“TARGET”

 

ADVANTAGE INVESTMENT STRATEGIES, INC.,

a Florida corporation

 

By:/s/                                                                     

Marc Riviello, President

 

32

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

FORM OF NOTE

 

 

A-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT B

 

FORM OF INVESTMENT REPRESENTATION LETTER

 

 

B-1

 


--------------------------------------------------------------------------------



 

 

EXHIBIT C

 

FORM OF IRREVOCABLE PROXY

 

C-1

 


--------------------------------------------------------------------------------



TARGET DISCLOSURE SCHEDULE

This Target Disclosure Schedule has been prepared in connection with the
Agreement and Plan of Merger dated April 12, 2006 (the “Agreement”) by and among
ISSG, Inc. a Delaware corporation (the “Company”), ISSG Sub, Inc., a Florida
corporation (the “Merger Sub”), and Advantage Investment Strategies, Inc.
(f/k/a/ Private Asset Advisors), a Florida corporation (the “Target”).
Capitalized terms not otherwise defined in this Target Disclosure Schedule shall
have the same meaning as in the Agreement.

The disclosure of any matter in this Target Disclosure Schedule should not be
construed as indicating that such matter is necessarily required to be disclosed
in order for any representation or warranty in the Agreement to be true and
correct in all material respects. Any description of any document included in
this Target Disclosure Schedule is qualified in all respects by reference to
such document.

 

 

3.2

Capitalization of the Target. The current capitalization of the Target is as
follows:

 

 

Mark Nichols

80 shares

 

Joseph Mangiapane

20 shares

 

Pursuant to that certain stock purchase agreement by and between Joseph
Mangiapane and Mark Nichols dated October 3, 2005, as may be amended from time
to time, Mr. Mangiapane has the right to acquire the 80 shares held by Mr.
Nichols for a purchase price of $30,000.00, of which $15,000.00 has been paid.
Thus, $15,000 is due to Mr. Nichols. In addition, the Target has been recently
fined $2,500.00 by the NASD. Mr. Mangiapane has agreed that he will consummate
the stock purchase agreement with the Target subject to this fine, and Mr.
Nichols has agreed to reduce the final payment to $12,500.00, which will be paid
at Closing.

 

Pursuant to that certain assignment agreement, Mr. Mangiapane has agreed,
immediately prior to the Closing, to assign 10 of the 20 shares of Target Common
Stock and the right to acquire 40 of the 80 shares held by Mr. Nichols to Dan E.
Landau.

 

Thus, at the Closing, the capitalization of the Target will be as set forth in
the following table, and the Merger Consideration shall be issued in accordance
with the following table:

 

 Target Stockholder

Target Shares

Merger Consideration – Company Shares

Merger Consideration – Note (Principal Amount)

Joseph Mangiapane

50

3,000,000

$150,000.00

Dan E. Landau

50

3,000,000

$150,000.00

 

 

 

 

Target Disclosure Schedule - 1

 


--------------------------------------------------------------------------------



 

3.3

Subsidiaries. None.

 

3.5        No Defaults or Legal Restrictions.  The consummation of the
transactions contemplated hereby requires the filing by the Target of an
Application for Approval of Change in Ownership, Control, or Business Operations
(the “Application”) with the National Association of Securities Dealers
(“NASD”), an approval of the Application by the NASD, and an amendment to the
Target’s Form BD with the SEC.

 

3.6        Compliance with Law. The Target is currently seeking to be licensed
as a broker dealer in the states of New York, Utah, and Texas.

 

3.8        Absence of Undisclosed Liabilities. See Schedule 3.2 regarding the
$2,500.00 NASD fine.

 

3.10      Real Property.               The lease of the premises located at
19200 Von Karmon Avenue, Suite 350, Irvine, CA 92612.

 

 

3.12

Intellectual Property Rights. Trade name – “Advantage Investment Strategies.”

 

 

3.14

Litigation. See Schedule 3.2 regarding the $2,500.00 NASD fine.

 

 

3.20

Employees.

None.

 

3.21.    Insurance.         Chubb Group of Insurance Companies – Securities
Dealer Blanket Bond.

 

 

3.22

Contracts and Commitments.

 

 

(a)

The lease of the premises located at 19200 Von Karmon Avenue, Suite 350, Irvine,
CA 92612.

 

(b)

Clearing agreement with North American Clearing.

 

Target Disclosure Schedule - 2

 


--------------------------------------------------------------------------------



 

 

COMPANY DISCLOSURE SCHEDULE

This Company Disclosure Schedule has been prepared in connection with the
Agreement and Plan of Merger dated April 12, 2006 (the “Agreement”) by and among
ISSG, Inc. a Delaware corporation (the “Company”), ISSG Sub, Inc., a Florida
corporation (the “Merger Sub”), and Advantage Investment Strategies, Inc.
(f/k/a/ Private Asset Advisors), a Florida corporation (the “Target”).
Capitalized terms not otherwise defined in this Company Disclosure Schedule
shall have the same meaning as in the Agreement.

The disclosure of any matter in this Company Disclosure Schedule should not be
construed as indicating that such matter is necessarily required to be disclosed
in order for any representation or warranty in the Agreement to be true and
correct in all material respects. Any description of any document included in
this Company Disclosure Schedule is qualified in all respects by reference to
such document.

 

 

4.2

Capitalization.

None.

 

 

4.10

Contracts and Commitments.

None except as set forth in the SEC Reports.

 

 

4.14

Transactions with Affiliates.

None except as set forth in the SEC Reports.

 

 

Company Disclosure Schedule - 1